DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

Response to Arguments
Applicant’s arguments, see page 8, line 10 through page 9, line 12, with respect to the interpretation of claims 17-20 under 35 U.S.C. §112(f) have been fully considered but are not persuasive.
Applicant argues that “the Office Action nevertheless fails to apply the proper analysis to the recited limitation. See Office Action at 2-4 and 8. Indeed, rather than interpreting the step-plus-function limitation in light of the structure provided in the description of FIG. 4 (see Specification at [0067]), the Office Action indicates that the above limitation is interpreted under § 112(f) as described in FIG. 12. See Office Action at 5”, and “Applicant submits that, as indicated in paragraph [0067] of the Specification, the description of FIG. 4 provides the structure corresponding to the step-plus-function limitation of claim 17”, the examiner respectfully disagrees. 
The description in the specification on page 3, lines 11-12 describes FIG. 4 as a “process”. The description in the specification as indicated by Applicant in paragraph [0067] states “The algorithms described in reference FIG. 4 can comprise the corresponding structure for performing a step for filtering the frequency data in a frequency domain”, but does not describe a structure, it merely states it can comprise a structure. An algorithm is not structure. Nowhere in the rest of the specification is there a description of FIG. 4 describing a structure. Thus, the examiner has analyzed claim 17 properly under 35 U.S.C. 112(f), and properly established anticipation of each and every limitation of the claim 17 pursuant to 35 U.S.C. § 102. Therefore the examiner is maintaining the rejection of claims 17-18 and 20 under 35 U.S.C. §102(a)(1) as being anticipated by Mehta (U.S. Patent Application Publication No. US 2018/0330474 A1), and the rejection of claim 19  under 35 U.S.C. §103(a) as being unpatentable over Mehta (U.S. Patent Application Publication No. US 2018/0330474 A1) in view of Srinivasan (U.S. Patent No. 7,110,459). 

Claim rejections - 35 U.S.C. §112(b)

Claims 17-20 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 17, line 5 recites the limitation “the resampled discrete cosine transform blocks”. There is insufficient antecedent basis for this limitation in the claim.
Claims 18-20 variously depend from an indefinite base claim. 

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is : “performing a step for filtering the frequency data in a frequency domain” in claim 17.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-18 and 20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Mehta (U.S. Patent Application Publication No. US 2018/0330474 A1) (hereafter referred to as “Mehta”).  
	The examiner would like to point out that the various “units” identified in section 5 hereinabove are being interpreted under 35 U.S.C. 112(f) as described in FIG. 12.
FIG. 12 is a schematic diagram showing the hardware configuration of the computing device 1000. The above-mentioned configuration of the computing device 1000 is a functional configuration achieved by cooperation of the hardware configuration shown in FIG. 12 and a program. As shown in FIG. 12, the computing device 1000 includes a processor 1202, a memory 1204, a storage 1206, and an input/output IF 1208 as a hardware configuration. These are connected to each other by a bus 125. The processor 1202 controls another configuration in accordance with a program stored in the memory 1204, performs data processing in accordance with the program, and stores the processing result in the memory 1206. The memory 1204 can be a ROM (Read Only Memory).   
In regard to claim 17, Mehta describes identifying a digital image for resizing from an initial resolution to a target resolution (see Figure 2, element 202  and refer for example to paragraph [0067]); generating frequency data representing the digital image (see Figure 2, element 212 and Figure 6, element 601, and refer for example to paragraphs [0085] and [0088]); performing a step for filtering the frequency data in a frequency domain (see Figure 2, element 212 and Figure 6, elements 604 and 614, and refer for example to paragraphs [0085], [0088] and [0089]); and generating, based on the resampled discrete cosine transform blocks, a modified digital image of the target resolution (see Figure 6, element 620 and refer to paragraphs [0089] and [0090]).
As to claim 18, Mehta describes wherein generating the modified digital image is performed in real time in response to a request for the digital image at the target resolution (see Figures 2 and 6).
With regard to claim 20, Mehta describes further comprising merging adjacent modified discrete cosine transform blocks utilizing a block composition matrix (see Figures 2 and 6).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is rejected under 35 U.S.C. §103(a) as being unpatentable over Mehta (U.S. Patent Application Publication No. US 2018/0330474 A1) (hereafter referred to as “Mehta”) in view of Srinivasan (U.S. Patent No. 7,110,459) (hereafter referred to as “Srinivasan”).
The arguments advanced in section 10 above, as to the applicability of Mehta, are incorporated herein.
In regard to claim 19, although Mehta does not expressly describe reducing the size of the frequency data utilizing sub-band approximation to generate modified discrete cosine transform blocks, such a technique is well known and widely utilized in the prior art.
Srinivasan discloses an approximate bicubic filter (see Figures 3-5 and refer for example to the abstract) which provides for reducing the size of the frequency data utilizing sub-band approximation to generate modified discrete cosine transform blocks (refer for example to column 9, lines 44-46). 
Given the teachings of the two references and the same environment of operation, namely that of filtering an image which has been discrete cosine transformed, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mehta system in the manner described by Srinivasan according to known methods to yield predictable results and would have been motivated to do so with a reasonable expectation of success in order to provide for increased processing efficiency and higher accuracy as suggested by  (refer for example to column 5, lines 13-34), which fails to patentably distinguish over the prior art absent some novel and unexpected result.

Allowable Subject Matter
Claims 1-16 are allowed.

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stewart discloses a system similar to applicant’s claimed invention.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
April 5, 2021